Citation Nr: 1722524	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  09-09 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 3, 2012, and in excess of 50 percent thereafter.

2. Entitlement to an initial rating in excess of 10 percent for residuals of a hernia prior to June 24, 2008.

3. Entitlement to a rating in excess of 10 percent for residuals of a hernia from August 1, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for PTSD and assigned a 30 percent disability rating effective March 6, 2008. The RO also granted service connection for residuals of a hernia and assigned a 0 percent (noncompensable) rating effective February 12, 2008.

In an October 2008 rating decision, the RO granted a temporary total disability for convalescence for hernia repair surgery under 38 C.F.R. § 4.30 from June 24, 2008 to July 31, 2008. A 10 percent rating was assigned thereafter.

A Travel Board hearing was held in November 2010 with the Veteran in Huntington, West Virginia, before the undersigned Acting Veterans Law Judge (AVLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case. A transcript of the hearing testimony is in the claims file.

In October 2011, the Board issued a decision awarding the Veteran a 10 percent disability rating for his residuals of hernia prior to June 24, 2008, the Board also remanded the Veteran's claims of entitlement to a disability rating in excess of 10 percent for residuals of hernia from August 1, 2008 and entitlement to an initial disability rating in excess of 30 percent for PTSD. In a subsequent August 2012 rating decision, the Appeals Management Center (AMC) awarded the Veteran a 50 percent disability rating for his PTSD effective February 3, 2012. However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher initial evaluation remains in appellate status. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

In October 2011, the Board issued a decision that in part, granted the Veteran entitlement to a 10 percent disability rating for his residuals of hernia prior to June 24, 2008. Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's October 2011 decision awarding the Veteran a 10 percent disability rating for his residuals of hernia prior to June 24, 2008 was identified as having been potentially affected by an invalidated rule relating to the duties of the AVLJ that conducted the November 2010 hearing. In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board. Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place. 

Accordingly, the Board issued a decision in June 2015, in which the Board granted a 10 percent initial rating, but no higher, for residuals of a hernia for the period prior to June 24, 2008; denied entitlement to a rating in excess of 10 percent for residuals of a hernia from August 1, 2008, forward; denied entitlement to an initial rating in excess of 30 percent for PTSD prior to February 3, 2012, and denied entitlement to a rating in excess of 50 percent thereafter.

Following the Board's June 2015 decision, the Veteran appealed this matter to the United States Court of Appeals for Veterans Claims (the Court or CAVC). In December 2016, the Court issued a Memorandum Decision, which vacated the Board's decision and remanded the matter for adjudication.

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

As noted in the Introduction, the Board issued a decision in June 2015, which the Court vacated and remanded to the Board for readjudication. The Board remands the issues in light of the Court's directives. Each issue will be discussed separately below.

I. Entitlement to an initial rating in excess of 30 percent for PTSD prior to February 3, 2012, and in excess of 50 percent thereafter.

In its December 2016 Memorandum Decision, the Court found that the Board erred in not returning a May 2008 examination for clarification. The Court noted that the March 2008 examiner opined that the Veteran's depression was caused by both PTSD and marital problems. However, the Court found that the Board erred when it failed to return the examination to ascertain "how much of the appellant's PTSD was responsible for the depression," and instead treated this as negative evidence to deny the claim. 

Moreover, the Court found that the Board erred by not seeking clarification as to a February 2012 VA examination. The Court noted that the February 2012 examiner observed the Veteran to report hallucinations, but also noted that the Veteran suffered from diabetic-related eye problems. The Court found that the Board erred when it failed to return the examination for clarification as to hallucinations, to include if they are related to his PTSD and how much they were caused by his diabetes-related eye condition. Thus, the Court directed the Board to remand this examination for clarification.

The Board notes that the Veteran was afforded a VA examination which addressed PTSD in May 2017. However, the May 2017 examination report notes inconsistencies with the prior PTSD examinations in that it specifically reports no hallucinations and does not indicate that the Veteran is experiencing depressed mood. Therefore, the Board finds that an additional VA examination is necessary in order to clarify the Veteran's PTSD symptoms throughout the period on appeal.

II. Entitlement to an initial rating in excess of 10 percent for residuals of a hernia prior to June 24, 2008; entitlement to a rating in excess of 10 percent for residuals of a hernia from August 1, 2008.

In its December 2016 Memorandum Decision, the Court found that the Board relied on an inadequate February 2012 VA examination. The Court noted that the February 2012 VA examination "failed to describe the appellant's current disability or proper medical history in adequate detail." See Stefl v. Nicholson, 21, Vet.App. 102, 123 (2007) (finding that to be adequate, a medical opinion must "describe the [appellant's] condition in sufficient detail so that the Board's evaluation of the claim may be fully informed"). As explained in the Memorandum Decision, the February 2012 examiner noted the Veteran's inguinal hernia and surgery from 1984, but failed to address the subsequent May 2008 ventral and umbilical hernias, with the "ventral hernia" portion of the diagnosis section left blank.

An additional VA examination of the Veteran's hernia was conducted in October 2015. However, the Board finds that this examination likewise failed to include a complete history of the Veteran's hernia, by specifically failing to include the May 2008 ventral and umbilical hernias. Therefore, the Board remands this matter for an additional VA examination of the Veteran's residuals of hernia, to include consideration of the full and accurate history of his hernia, specifically the May 2008 ventral and umbilical hernias.

Because the VA examination requested on remand includes a report of the Veteran's May 2008 ventral and umbilical hernias, and surgery, the Board finds that the entire period on appeal, both prior to June 24, 2008 and after August 1, 2008, must be remanded for proper development and readjudication. Upon remand, the Board also requests that the VA examiner note the nature of the Veteran's hernia during the period prior to June 24, 2008, to include whether the Veteran's hernia was "readily reducible and well supported by a truss or belt, or whether the Veteran's hernia was "postoperative recurrent or unoperated irremediable, not well supported by a truss, or not readily reducible."

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant and outstanding VA and/or private treatment records. Should they exist, associate such with the electronic claims record. 

2. Thereafter, schedule the Veteran for an appropriate VA examination to clarify the Veteran's PTSD symptoms. The claims file must be provided to and be reviewed by the examiner in conjunction with the examination. Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

In addition to a complete VA examination report, the examiner is directed to respond to the following: 

a.) Clarify the current symptoms and severity of the Veteran's PTSD, to include whether the Veteran is currently experiencing depression and to include whether the Veteran is currently experiencing hallucinations.

b.) Clarify which of the Veteran's reported symptoms throughout the entire pendency of the claim can be associated with the Veteran's PTSD. Specifically, to the extent possible, clarify how much of the Veteran's reported depression can be attributed to his PTSD. See March 2008 VA examination (reporting that the Veteran's depression is caused by both PTSD and marital problems). Likewise, to the extent possible, clarify whether there are or have been hallucinations at any time during the period of this claim, and how much of the hallucinations can be attributed to his PTSD as opposed to his diabetes-related eye condition. See March 2008, February 2012, and May 2017 VA examinations.

The underlying reasons for any opinion expressed must be provided. If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382  (2011).

3. After completing directive (1), schedule the Veteran for a VA examination to determine the current severity of his hernia residuals. The claims file must be provided to and be reviewed by the examiner in conjunction with the examination. Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

In the VA examination report, the examiner is specifically directed to note the Veteran's complete medical history in relation to his hernia, to include the Veteran's inguinal hernia and surgery from 1984 and subsequent May 2008 ventral and umbilical hernias. The VA examiner is directed to note the nature of the Veteran's hernia during the period prior to June 24, 2008, to include whether the Veteran's hernia prior to June 24, 2008, was "readily reducible and well supported by a truss or belt;" whether the Veteran's hernia prior to June 24, 2008 was "postoperative recurrent or unoperated irremediable, not well supported by a truss, or not readily reducible;" or whether the Veteran's hernia prior to June 24, 2008, was "a large inguinal hernia, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable."

4. After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the appeal. If the benefits sought on appeal remain denied, furnish the Veteran with a supplemental statement of the case (SSOC) and give him a reasonable opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


